Exhibit 10.3


MINDBODY, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions. The Company intends for the Plan to have two
components: a Code Section 423 Component (“423 Component”) and a non-Code
Section 423 Component (“Non-423 Component”). The Company’s intention is to have
the 423 Component of the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code. The provisions of the 423 Component, accordingly, will
be construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. In addition, this Plan authorizes the grant of an option to purchase
shares of Common Stock under the Non-423 Component that does not qualify as an
“employee stock purchase plan” under Section 423 of the Code; such an option
will be granted pursuant to rules, procedures or sub-plans adopted by the
Administrator designed to achieve tax, securities laws or other objectives for
Eligible Employees and the Company. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component.
2. Definitions.
(a) “Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.
(b) “Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.
(c) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.
(d) “Board” means the Board of Directors of the Company.
(e) “Change in Control” means the occurrence of any of the following events:
(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control. Further, if the
stockholders of the Company immediately before such change in ownership continue
to retain immediately after the change in ownership, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the stock
of the Company or of the ultimate parent entity of the Company, such event shall
not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or
(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(f) “Code” means the U.S. Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or U.S. Treasury Regulation thereunder will
include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation.
(g) “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(h) “Common Stock” means the Class A common stock of the Company.
(i) “Company” means MINDBODY, Inc., a Delaware corporation, or any successor
thereto.
(j) “Compensation” means an Eligible Employee’s base straight time gross
earnings, commissions (to the extent such commissions are an integral, recurring
part of compensation) and payments for overtime, but exclusive of payments for
bonus compensation, equity compensation and other similar compensation. The
Administrator, in its discretion, may, on a uniform and nondiscriminatory basis,
establish a different definition of Compensation for a subsequent Offering
Period.
(k) “Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.
(l) “Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. For purposes of the 423 Component, only the
Company and its Subsidiaries may be Designated Companies, provided, however that
at any given time, a Subsidiary that is a Designated Company under the 423
Component shall not be a Designated Company under the Non-423 Component.
(m) “Director” means a member of the Board.
(n) “Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least 20 hours per week and more than 5 months in any calendar
year by the Employer, or any lesser number of hours per week and/or number of
months in any calendar year established by the Administrator (if required under
applicable local law) for purposes of any separate Offering or for Eligible
Employees participating in the Non-423 Component. For purposes of the Plan, the
employment relationship will be treated as continuing intact while the
individual is on sick leave or other leave of absence that the Employer approves
or is legally protected under Applicable Laws. Where the period of leave exceeds
3 months and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship will be deemed to have
terminated 3 months and 1 day following the commencement of such leave. The
Administrator, in its discretion, from time to time may, prior to an Enrollment
Date for all options to be granted on such Enrollment Date in an Offering,
determine (for each Offering under the 423 Component, on a uniform and
nondiscriminatory basis or as otherwise permitted by Treasury Regulation
Section 1.423-2) that the definition of Eligible Employee will or will not
include an individual if he or she: (i) has not completed at least 2 years of
service since his or her last hire date (or such lesser period of time as may be
determined by the Administrator in its discretion), (ii) customarily works not
more than 20 hours per week (or such lesser period of time as may be determined
by the Administrator in its discretion), (iii) customarily works not more than 5
months per calendar year (or such lesser period of time as may be determined by
the Administrator in its discretion), (iv) is a highly compensated employee
within the meaning of Section 414(q) of the Code, or (v) is a highly compensated
employee within the meaning of Section 414(q) of the Code with compensation
above a certain level or is an officer or subject to the disclosure requirements
of Section 16(a) of the Exchange Act, provided the exclusion is applied with
respect to each Offering under the 423 Component in an identical manner to all
highly compensated individuals of the Employer whose Employees are participating
in that Offering under the 423 Component. Each exclusion shall be applied with
respect to an Offering in a manner complying with U.S. Treasury Regulation
Section 1.423-2(e)(2)(ii). Such exclusions may be applied with respect to an
Offering under the Non- 423 Component without regard to the limitations of
Treasury Regulation Section 1.423-2.
(o) “Employer” means the employer of the applicable Eligible Employee(s).
(p) “Enrollment Date” means the first Trading Day of each Offering Period.
(q) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
(r) “Exercise Date” means the first Trading Day on or after February 21 and
August 21 of each Purchase Period. Notwithstanding the foregoing, the first
Exercise Date under the Plan will be February 22, 2016.
(s) “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ
Capital Market of The NASDAQ Stock Market, its Fair Market Value will be the
closing sales price (or the closing bid, if no sales were reported) for such
stock as quoted on such exchange or system on the date of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean
between the high bid and low asked prices for the Common Stock on the date of
determination (or if no bids and asks were reported on that date, as applicable,
on the last Trading Day such bids and asks were reported), as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;
 
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator; or
(iv) For purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value will be the initial price to the public as set forth
in the final prospectus included within the registration statement on Form S-1
filed with the Securities and Exchange Commission for the initial public
offering of the Common Stock (the “Registration Statement”).
(t) “Fiscal Year” means the fiscal year of the Company.
(u) “New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.
(v) “Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4. For purposes of the
Plan, the Administrator may designate separate Offerings under the Plan (the
terms of which need not be identical) in which Eligible Employees of one or more
Employers will participate, even if the dates of the applicable Offering Periods
of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423-2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).
(w) “Offering Periods” means the periods of approximately 24 months during which
an option granted pursuant to the Plan may be exercised, (i) commencing on the
first Trading Day on or after February 21 and August 21 of each year and
terminating on the first Trading Day on or after February 21 and August 21,
approximately 24 months later; provided, however, that the first Offering Period
under the Plan will commence with the first Trading Day on or after the date on
which the Securities and Exchange Commission declares the Company’s Registration
Statement effective and will end on the first Trading Day on or after August 21,
2017, and provided, further, that the second Offering Period under the Plan will
commence on February 22, 2016. The duration and timing of Offering Periods may
be changed pursuant to Sections 4 and 20.
(x) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(y) “Participant” means an Eligible Employee that participates in the Plan.
(z) “Plan” means this MINDBODY, Inc. 2015 Employee Stock Purchase Plan.
(aa) “Purchase Period” means the approximately 6-month period commencing after
one Exercise Date and ending with the next Exercise Date, except that the first
Purchase Period of any Offering Period will commence on the Enrollment Date and
end with the next Exercise Date. Unless the Administrator provides otherwise,
the Purchase Period will have the same duration and coincide with the length of
the Offering Period.
 
(bb) “Purchase Price” means an amount equal to 85% of the Fair Market Value of a
share of Common Stock on the Enrollment Date or on the Exercise Date, whichever
is lower; provided however, that the Purchase Price may be determined for
subsequent Offering Periods by the Administrator subject to compliance with
Section 423 of the Code (or any successor rule or provision or any other
Applicable Law, regulation or stock exchange rule) or pursuant to Section 20.
(cc) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(dd) “Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.
(ee) “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.
3. Eligibility.
(a) First Offering Period. Any individual who is an Eligible Employee
immediately prior to the first Offering Period will be automatically enrolled in
the first Offering Period.
(b) Subsequent Offering Periods. Any Eligible Employee on a given Enrollment
Date subsequent to the first Offering Period will be eligible to participate in
the Plan, subject to the requirements of Section 5.
(c) Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of
Section 7701(b)(1)(A) of the Code)) may be excluded from participation in the
Plan or an Offering if the participation of such Eligible Employees is
prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Plan or an Offering to
violate Section 423 of the Code. In the case of the Non-423 Component, an
Eligible Employee may be excluded from participation in the Plan or an Offering
if the Administrator has determined that participation of such Eligible Employee
is not advisable or practicable.
(d) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing 5% or more of the total combined voting power or value of all
classes of the capital stock of the Company or of any Parent or Subsidiary of
the Company, or (ii) to the extent that his or her rights to purchase stock
under all employee stock purchase plans (as defined in Section 423 of the Code)
of the Company or any Parent or Subsidiary of the Company accrues at a rate,
which exceeds $25,000 worth of stock (determined at the Fair Market Value of the
stock at the time such option is granted) for each calendar year in which such
option is outstanding at any time, as determined in accordance with Section 423
of the Code and the regulations thereunder.
4. Offering Periods. The Plan will be implemented by overlapping Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after February 21 and August 21 each year, or on such other date as the
Administrator will determine; provided, however, that the first Offering Period
under the Plan will commence with the first Trading Day on or after the date
upon which the Company’s Registration Statement is declared effective by the
Securities and Exchange Commission and end on the first Trading Day on or after
August 21, 2017 (subject to Section 29), and provided, further, that the second
Offering Period under the Plan will commence on February 22, 2016. The
Administrator will have the power to change the duration of Offering Periods
(including the commencement dates thereof) with respect to future Offerings
without stockholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected thereafter; provided,
however, that no Offering Period may last more than 27 months.
5. Participation.
(a) First Offering Period. An Eligible Employee will be entitled to continue to
participate in the first Offering Period pursuant to Section 3(a) only if such
individual submits a subscription agreement authorizing Contributions in a form
determined by the Administrator (which may be similar to the form attached
hereto as Exhibit A) to the Company’s designated plan administrator (i) no
earlier than the effective date of the Form S-8 registration statement with
respect to the issuance of Common Stock under this Plan and (ii) no later than
10 business days following the effective date of such S-8 registration statement
or such other period of time as the Administrator may determine (the “Enrollment
Window”). An Eligible Employee’s failure to submit the subscription agreement
during the Enrollment Window will result in the automatic termination of such
individual’s participation in the first Offering Period.
(b) Subsequent Offering Periods. An Eligible Employee may participate in the
Plan pursuant to Section 3(b) by (i) submitting to the Company’s stock
administration office (or its designee), on or before a date determined by the
Administrator prior to an applicable Enrollment Date, a properly completed
subscription agreement authorizing Contributions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure determined by the Administrator.
6. Contributions.
(a) At the time a Participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount not exceeding 15% of the Compensation,
which he or she receives on each pay day during the Offering Period; provided,
however, that should a pay day occur on an Exercise Date, a Participant will
have any payroll deductions made on such day applied to his or her account under
the subsequent Purchase Period or Offering Period. The Administrator, in its
sole discretion, may permit all Participants in a specified Offering to
contribute amounts to the Plan through payment by cash, check or other means set
forth in the subscription agreement prior to each Exercise Date of each Purchase
Period. A Participant’s subscription agreement will remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.
(b) In the event Contributions are made in the form of payroll deductions, such
payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof;
provided, however, that for the first Offering Period, payroll deductions will
commence on the first pay day on or following the end of the Enrollment Window.
(c) All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages only.
A Participant may not make any additional payments into such account.
(d) A Participant may discontinue his or her participation in the Plan as
provided in Section 10. If permitted by the Administrator, as determined in its
sole discretion, for an Offering Period, a Participant may decrease the rate of
his or her Contributions (but not increase the rate) during the Offering Period
by (i) properly completing and submitting to the Company’s stock administration
office (or its designee), on or before a date determined by the Administrator
prior to an applicable Exercise Date, a new subscription agreement authorizing
the change in Contribution rate in the form provided by the Administrator for
such purpose, or (ii) following an electronic or other procedure prescribed by
the Administrator. If a Participant has not followed such procedures to change
the rate of Contributions, the rate of his or her Contributions will continue at
the originally elected rate throughout the Offering Period and future Offering
Periods (unless terminated as provided in Section 10). The Administrator may, in
its sole discretion, limit the nature and/or number of Contribution rate changes
that may be made by Participants during any Offering Period, and may establish
such other conditions or limitations as it deems appropriate for Plan
administration. Any change in payroll deduction rate made pursuant to this
Section 6(d) will be effective as of the first full payroll period following 5
business days after the date on which the change is made by the Participant
(unless the Administrator, in its sole discretion, elects to process a given
change in payroll deduction rate more quickly). A Participant may not any
changes in his or her Contribution rate during the 5 Trading Days immediately
preceding an Exercise Date of a Purchase Period.
(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d), a Participant’s Contributions
may be decreased to 0% at any time during a Purchase Period. Subject to
Section 423(b)(8) of the Code and Section 3(d) hereof, Contributions will
recommence at the rate originally elected by the Participant effective as of the
beginning of the first Purchase Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10.
(f) Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Eligible Employees to participate in the Plan via cash
contributions instead of payroll deductions (i) if payroll deductions are not
permitted under applicable local law, (ii) if the Administrator determines that
cash contributions are permissible under Section 423 of the Code, or (iii) for
Participants participating in the Non-423 Component.
(g) At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock (or any other time
that a taxable event related to the Plan occurs). At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f).
7. Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period more than
2,500 shares of Common Stock (subject to any adjustment pursuant to Section 18)
and provided further that such purchase will be subject to the limitations set
forth in Sections 3(d) and 13. The Eligible Employee may accept the grant of
such option (i) with respect to the first Offering Period by submitting a
properly completed subscription agreement in accordance with the requirements of
Section 5 on or before the last day of the Enrollment Window, and (ii) with
respect to any subsequent Offering Period under the Plan, by electing to
participate in the Plan in accordance with the requirements of Section 5. The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of Common Stock that an
Eligible Employee may purchase during each Purchase Period of an Offering
Period. Exercise of the option will occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10. The option will expire on the
last day of the Offering Period.
8. Exercise of Option.
(a) Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account, which are not sufficient to purchase a
full share will be retained in the Participant’s account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 10. Any other funds left over in a
Participant’s account after the Exercise Date will be returned to the
Participant. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by him or her.
(b) If the Administrator determines that, on a given Exercise Date, the number
of shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or
(ii) the number of shares of Common Stock available for sale under the Plan on
such Exercise Date, the Administrator may in its sole discretion (x) provide
that the Company will make a pro rata allocation of the shares of Common Stock
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as will be practicable and as it will determine in its
sole discretion to be equitable among all Participants exercising options to
purchase Common Stock on such Exercise Date, and continue all Offering Periods
then in effect or (y) provide that the Company will make a pro rata allocation
of the shares available for purchase on such Enrollment Date or Exercise Date,
as applicable, in as uniform a manner as will be practicable and as it will
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 19. The Company
may make a pro rata allocation of the shares available on the Enrollment Date of
any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date.
9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.
10. Withdrawal.
(a) A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator. All of the Participant’s
Contributions credited to his or her account will be paid to such Participant
promptly after receipt of notice of withdrawal and such Participant’s option for
the Offering Period will be automatically terminated, and no further
Contributions for the purchase of shares will be made for such Offering Period.
If a Participant withdraws from an Offering Period, Contributions will not
resume at the beginning of the succeeding Offering Period, unless the
Participant re-enrolls in the Plan in accordance with the provisions of
Section 5.
(b) A Participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.
11. Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant, or, in the case of his or
her death, to the person or persons entitled thereto, and such Participant’s
option will be automatically terminated. Unless determined otherwise by the
Administrator in a manner that, with respect to an Offering under the 423
Component, is permitted by, and compliant with, Section 423 of the Code, a
Participant whose employment transfers between entities through a termination
with an immediate rehire (with no break in service) by the Company or a
Designated Company shall not be treated as terminated under the Plan; however,
no Participant shall be deemed to switch from an Offering under the Non-423
Component to an Offering under the 423 Component or vice versa unless (and then
only to the extent) such switch would not cause the 423 Component or any Option
thereunder to fail to comply with Section 423 of the Code.
12. Interest. No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall,
with respect to Offerings under the 423 Component, apply to all Participants in
the relevant Offering, except to the extent otherwise permitted by U.S. Treasury
Regulation Section 1.423-2(f).
13. Stock.
(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 783,136 shares of Common
Stock, plus an annual increase to be added on the first day of each Fiscal Year
beginning with the 2016 Fiscal Year equal to the least of (i) 783,136 shares of
Common Stock, (ii) a number of shares of Common Stock equal to 1% of the
outstanding shares of all classes of the Company’s common stock on the last day
of immediately preceding Fiscal Year, or (iii) an amount determined by the
Administrator.
(b) Until the shares of Common Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant will have only the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such shares.
(c) Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or in the name of the Participant
and his or her spouse.
 
14. Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to designate
separate Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary for the administration of the
Plan (including, without limitation, to adopt such procedures and sub-plans as
are necessary or appropriate to permit the participation in the Plan by
employees who are foreign nationals or employed outside the U.S., the terms of
which sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 13(a) hereof, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan). Unless otherwise determined by the Administrator, the Employees
eligible to participate in each sub-plan will participate in a separate Offering
or in the Non-423 Component, unless such designation would cause the 423
Component to violate the requirements of Section 423 of the Code. Without
limiting the generality of the foregoing, the Administrator is specifically
authorized to adopt rules and procedures regarding eligibility to participate,
the definition of Compensation, handling of Contributions, making of
Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates that vary with
applicable local requirements. The Administrator also is authorized to determine
that, to the extent permitted by U.S. Treasury Regulation Section 1.423-2(f),
the terms of an option granted under the Plan or an Offering to citizens or
residents of a non-U.S. jurisdiction will be less favorable than the terms of
options granted under the Plan or the same Offering to employees resident solely
in the U.S. Every finding, decision and determination made by the Administrator
will, to the full extent permitted by law, be final and binding upon all
parties.
15. Transferability. Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution) by the Participant. Any such attempt at assignment, transfer,
pledge or other disposition will be without effect, except that the Company may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Section 10 hereof.
16. Use of Funds. The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings or for Participants in
the Non-423 Component for which Applicable Laws require that Contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party. Until shares of Common
Stock are issued, Participants will have only the rights of an unsecured
creditor with respect to such shares.

17. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.
18. Adjustments, Dissolution, Liquidation, Merger or Change in Control.
(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period shall end. The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control. The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
19. Amendment or Termination.
(a) The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 18). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.
(b) Without stockholder consent and without limiting Section 19(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan.
(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
(i) amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;
(ii) altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;
(iii) shortening any Offering Period or Purchase Period by setting a New
Exercise Date, including an Offering Period or Purchase Period underway at the
time of the Administrator action;
(iv) reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and
(v) reducing the maximum number of Shares a Participant may purchase during any
Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Participants.
20. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.


21. Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
22. Code Section 409A. The Plan is intended to be exempt from the application of
Code Section 409A, and, to the extent not exempt, is intended to comply with
Code Section 409A and any ambiguities herein will be interpreted to so be exempt
from, or comply with, Code Section 409A. In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Administrator
determines that an option granted under the Plan may be subject to Code
Section 409A or that any provision in the Plan would cause an option under the
Plan to be subject to Code Section 409A, the Administrator may amend the terms
of the Plan and/or of an outstanding option granted under the Plan, or take such
other action the Administrator determines is necessary or appropriate, in each
case, without the Participant’s consent, to exempt any outstanding option or
future option that may be granted under the Plan from or to allow any such
options to comply with Code Section 409A, but only to the extent any such
amendments or action by the Administrator would not violate Code Section 409A.
Notwithstanding the foregoing, the Company shall have no liability to a
Participant or any other party if the option to purchase Common Stock under the
Plan that is intended to be exempt from or compliant with Code Section 409A is
not so exempt or compliant or for any action taken by the Administrator with
respect thereto. The Company makes no representation that the option to purchase
Common Stock under the Plan is compliant with Code Section 409A.
23. Term of Plan. The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of 20 years, unless sooner terminated under
Section 19.
24. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted
by the Board. Such stockholder approval will be obtained in the manner and to
the degree required under Applicable Laws.
25. Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).
26. No Right to Employment. Participation in the Plan by a Participant shall not
be construed as giving a Participant the right to be retained as an employee of
the Company or a Subsidiary or Affiliate, as applicable. Furthermore, the
Company or a Subsidiary or Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan.


27. Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.
28. Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.
29. Automatic Transfer to Low Price Offering Period. To the extent permitted by
Applicable Laws, if the Fair Market Value of the Common Stock on any Exercise
Date in an Offering Period is lower than the Fair Market Value of the Common
Stock on the Enrollment Date of such Offering Period, then all participants in
such Offering Period will be automatically withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period as of the
first day thereof.
 


EXHIBIT A
MINDBODY, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
 
 
 
 
        Original Application
 
Offering Date:
 
 
        Change in Payroll Deduction Rate
 
 

1. I hereby elect to participate in the MINDBODY, Inc. 2015 Employee Stock
Purchase Plan (the “Plan”) and subscribe to purchase shares of the Company’s
Common Stock in accordance with this Subscription Agreement and the Plan.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Plan.
2. I hereby authorize payroll deductions from each paycheck in the amount of
    % of my Compensation on each payday (from 1 to 15%) during the Offering
Period in accordance with the Plan. (Please note that no fractional percentages
are permitted.)
3. I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.
4. I understand that the Company may elect to terminate, suspend or modify the
terms of the Plan at any time. I agree to be bound by such termination,
suspension or modification regardless of whether notice is given to me of such
event, subject in any case to my right to timely withdraw from the Plan in
accordance with the Plan withdrawal procedures then in effect.
5. I have received a copy of the complete Plan and its accompanying prospectus.
I understand that my participation in the Plan is in all respects subject to the
terms of the Plan.
6. I understand that if I am a U.S. taxpayer participating in an offering under
the Section 423 Component of the Plan and I dispose of any shares received by me
pursuant to the Plan within two (2) years of the Offering Date (the first
Trading Day of the Offering Period during which I purchased such shares) or
one (1) year of the Exercise Date, I will be treated for U.S. federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price that I paid for the shares. I
hereby agree to notify the Company in writing within thirty (30) days after the
date of any disposition of my shares and I will make adequate provision for U.S.
federal, state, foreign or other tax withholding obligations, if any, which
arise upon the disposition of the Common Stock. The Company may, but will not be
obligated to, withhold from my compensation the amount necessary to meet any
applicable withholding obligation including any withholding necessary to make
available to the Company any tax deductions or benefits attributable to sale or
early disposition of Common Stock by me. If I dispose of such shares at any time
after the expiration of the two (2)-year and one (1)-year holding periods, I
understand that I will be treated for U.S. federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (a) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares, or (b) 15% of
the fair market value of the shares on the first day of the Offering Period. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.
7. I acknowledge that, regardless of any action taken by the Company or, if
different, my employer (the “Employer”) with respect to any or all income tax,
social security, payroll tax, fringe benefit, or other tax-related items related
to my participation in the Plan and legally applicable to me (“Tax-Related
Items”), the ultimate liability for all Tax-Related Items is and remains my
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Furthermore, I acknowledge that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the options under the Plan,
including the grant of such options, the purchase and sale of shares of Common
Stock acquired under the Plan and/or the receipt of any dividends on such
shares, and (ii) do not commit to and are under no obligation to structure the
terms of the grant of options or any aspect of my participation in the Plan to
reduce or eliminate my liability for Tax-Related Items or achieve any particular
tax result. Further, if I am or become subject to Tax-Related Items in more than
one jurisdiction, I acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
8. Prior to the purchase of shares of Common Stock under the Plan or any other
relevant taxable or tax withholding event, as applicable, I agree to make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related Items. In this regard, I authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy any
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following: (1) withholding from my wages or Compensation paid
to me by the Company and/or the Employer; or (2) withholding from proceeds of
the sale of the shares of Common Stock purchased under the Plan either through a
voluntary sale or through a mandatory sale arranged by the Company (on my behalf
pursuant to this authorization). Depending on the withholding method, the
Company may withhold or account for Tax-Related Items by considering applicable
maximum rates, in which case I will receive a cash refund of any over-withheld
amount not remitted to tax authorities on my behalf and will have no entitlement
to the Common Stock equivalent. Finally, I agree to pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of my participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to purchase
shares of Common Stock under the Plan on my behalf and/or refuse to issue or
deliver the shares or the proceeds of the sale of shares if I fail to comply
with my obligations in connection with the Tax-Related Items.
9. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. I
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
 
10. The Subscription Agreement is governed by the internal substantive laws but
not the choice of law rules of California. For purposes of any action, lawsuit
or other proceedings brought to enforce the Subscription Agreement, relating to
it, or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the state courts of San Luis Obispo County,
California, or the United States District Court for the Central District of
California, and no other courts, where this grant is made and/or to be
performed.
11. Notwithstanding any provision of this Subscription Agreement, I understand
that if I am working or resident in a country other than the United States, my
participation in the Plan also shall be subject to the Additional Terms and
Conditions for Non-U.S. Participants set forth in Appendix A attached hereto and
any special terms and conditions for my country set forth in Appendix B attached
hereto. Further, I understand that if I relocate to one of the countries
included in Appendix B, the special terms and conditions for such country will
apply to me to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A and Appendix B constitute part of this Subscription
Agreement.
12. The provisions of the Subscription Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions nevertheless shall be binding and
enforceable.
13. I acknowledge that a waiver by the Company of breach of any provision of the
Subscription Agreement shall not operate or be construed as a waiver of any
other provision of the Subscription Agreement, or of any subsequent breach by me
or any other participant.
14. The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the Plan, or my
acquisition or sale of the underlying shares of Common Stock. I am hereby
advised to consult with my own personal tax, legal and financial advisors
regarding my participation in the Plan before taking any action related to the
Plan.
15. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.
 
 
 
 
 
 
Employee’s ID Number:
 
 
 
 
 
 
 
Employee’s Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





I UNDERSTAND THAT MY PARTICIPATION UNDER THE TERMS OF THIS SUBSCRIPTION
AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS
TERMINATED BY ME OR IF I CEASE TO BE AN ELIGIBLE EMPLOYEE.
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature of Employee





APPENDIX A
MINDBODY, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
ADDITIONAL TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the MINDBODY, Inc. 2015 Employee Stock Purchase Plan.
1. Terms of Plan Participation for Non-U.S. Participants. I understand that this
Appendix A contains additional terms and conditions that, together with the Plan
and the Subscription Agreement, govern my participation in the Plan if I am
working or resident in a country other than the United States. I further
understand that my participation in the Plan also will be subject to any terms
and conditions for my country set forth in Appendix B attached hereto.
2. Conversion of Payroll Deductions. I understand that if my payroll deductions
or Contributions under the Plan are made in any currency other than U.S.
dollars, such payroll deductions or Contributions will be converted to U.S.
dollars on or prior to the Exercise Date using a prevailing exchange rate in
effect at the time such conversion is performed, as determined by the
Administrator. I understand and agree that neither the Employer nor the Company
(nor any Parent, Subsidiary or Affiliate of the Company) will be liable for any
foreign exchange rate fluctuation between my local currency and the U.S. dollar
that may affect the amount of my Contributions, the value of the options granted
to me under the Plan or the value of any amounts due to me under the Plan,
including the amount of proceeds due to me upon the sale of any shares of Common
Stock acquired under the Plan.
3. Nature of Grant. By electing to participate in the Plan, I acknowledge,
understand and agree that:
(a) the Plan is established voluntarily by the Company and it is discretionary
in nature;
(b) all decisions with respect to future grants of options under the Plan, if
any, will be at the sole discretion of the Company;
(c) the grant of options under the Plan shall not create a right to employment
or be interpreted as forming an employment contract with the Company, the
Employer, or any other Parent, Subsidiary or Affiliate, and shall not interfere
with the ability of the Company or the Employer, as applicable, to terminate my
employment (if any);
(d) I am voluntarily participating in the Plan;
(e) the options granted under the Plan and the shares of Common Stock underlying
such options, and the income and value of same, are not intended to replace any
pension rights or compensation;
 
(f) the options granted under the Plan and the shares of Common Stock underlying
such options, and the income and value of same, are not part of my normal or
expected compensation for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;
(g) unless otherwise agreed with the Company, the options granted under the Plan
and the shares of Common Stock underlying such options, and the income and value
of same, are not granted as consideration for, or in connection with, the
service I may provide as a director of a Subsidiary or Affiliate;
(h) the future value of the shares of Common Stock underlying the options
granted under the Plan is unknown, indeterminable and cannot be predicted with
certainty;
(i) the shares of Common Stock that I acquire under the Plan may increase or
decrease in value, even below the Purchase Price;
(j) no claim or entitlement to compensation or damages shall arise from the
forfeiture of options granted to me under the Plan as a result of the
termination of my status as an Eligible Employee (for any reason whatsoever, and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any) and, in consideration of the grant of options under the Plan to which I
otherwise am not entitled, I irrevocably agree never to institute a claim
against the Company, the Employer, or any other Parent, Subsidiary or Affiliate,
waive my ability, if any, to bring such claim, and release the Company, the
Employer, and any other Parent, Subsidiary or Affiliate from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, I shall be deemed irrevocably to have agreed
not to pursue such claim and I agree to execute any and all documents necessary
to request dismissal or withdrawal of such claim;
(k) in the event of the termination of my status as an Eligible Employee (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where I am employed or the terms of my
employment agreement, if any), my right to participate in the Plan and any
options granted to me under the Plan, if any, will terminate effective as of the
date that I no longer am actively employed by the Company or one of its Parents,
Subsidiaries or Affiliates and, in any event, will not be extended by any notice
period mandated under the employment laws in the jurisdiction in which I am
employed or the terms of my employment agreement, if any (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to the employment laws in the jurisdiction in which I am employed or
the terms of my employment agreement, if any); the Company shall have the
exclusive discretion to determine when I no longer am actively employed for
purposes of my participation in the Plan (including whether I still may be
considered to be actively employed while on a leave of absence); and
(l) the grant of the option to purchase shares of Common Stock under the Plan
and the benefits evidenced by the Subscription Agreement do not create any
entitlement not otherwise specifically provided for in the Plan, or provided by
the Company in its discretion, to have such rights or benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with a sale of substantially all of the Company’s assets or a
merger of the Company in which the Company is not the surviving corporation.


4. Data Privacy.
(a) I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in the
Subscription Agreement and any other Plan materials (“Data”) by and among, as
applicable, the Employer, the Company and its Parents, Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
my participation in the Plan. I understand that Data may include certain
personal information about me, including, but not limited to, my name, home
address, email address and telephone number, date of birth, social insurance
number, passport number or other identification number, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company, details
of all options granted under the Plan or any other entitlement to shares of
Common Stock awarded, canceled, exercised, vested, unvested or outstanding in my
favor.
(b) I understand that Data will be transferred to such stock plan service
provider as may be designated by the Company from time to time (the “Designated
Broker”), which is assisting the Company with the implementation, administration
and management of the Plan. I understand that the recipients of Data may be
located in the United States or elsewhere, and that a recipient’s country of
operation (e.g., the United States) may have different data privacy laws and
protections than my country. I understand that I may request a list with the
names and addresses of any potential recipients of Data by contacting my local
human resources representative.
(c) I authorize the Company, the Designated Broker and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment status or career with the
Company or the Employer will not be affected; the only consequence of refusing
or withdrawing my consent is that the Company would not be able to grant me
options under the Plan or other equity awards, or administer or maintain such
awards. Therefore, I understand that refusing or withdrawing my consent may
affect my ability to participate in the Plan. For more information on the
consequences of my refusal to consent or withdrawal of consent, I understand
that I may contact my local human resources representative.
(d) Finally, upon request of the Company or the Employer, I agree to provide an
executed data privacy consent form to the Company and/or the Employer (or any
other agreements or consents that may be required by the Company and/or the
Employer) that the Company and/or the Employer may deem necessary to obtain from
me for the purpose of administering my participation in the Plan in compliance
with the data privacy laws in my country, either now or in the future. I
understand and agree that I will not be able to participate in the Plan if I
fail to provide any such consent or agreement requested by the Company and/or
the Employer.
5. Compliance with Law. Notwithstanding any other provision of the Plan or the
Subscription Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the shares
of Common Stock, the Company shall not be required to deliver any shares
issuable upon purchase of shares under the Plan prior to the completion of any
registration or qualification of the shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. I understand that the Company is under no obligation to
register or qualify the shares of Common Stock with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, I agree
that the Company shall have unilateral authority to amend the Plan and the
Subscription Agreement without my consent to the extent necessary to comply with
securities or other laws applicable to issuance of shares.
6. Language. If I have received the Subscription Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
7. Insider Trading. By participating in the Plan, I agree to comply with the
Company’s policy on insider trading (to the extent that it is applicable to me).
Further, I acknowledge that my country also may have laws or regulations
governing insider trading and that such laws or regulations may impose
additional restrictions on my ability to participate in the Plan (e.g.,
acquiring or selling shares of Common Stock) and that I am solely responsible
for complying with such laws or regulations.
8. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on my participation in the Plan and on any shares of Common
Stock purchased under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require me to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


APPENDIX B
MINDBODY, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the MINDBODY, Inc. 2015 Employee Stock Purchase Plan.
Terms and Conditions
I understand that this Appendix B includes additional terms and conditions that
govern the options to purchase shares of Common Stock granted to me under the
Plan if I work or reside in one of the countries listed below. If I am a citizen
or resident of a country other than the one in which I currently am working (or
if I am considered as such for local law purposes), or if I transfer employment
or residence to another country after enrolling in the Plan, I acknowledge and
agree that the Company, in its discretion, will determine the extent to which
the terms and conditions herein will be applicable to me.
Notifications
This Appendix B also includes information regarding securities laws, exchange
controls and certain other issues of which I should be aware with respect to my
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of January 2017.
Such laws are often complex and change frequently. As a result, the Company
recommends that I do not rely on the information in this Appendix B as the only
source of information relating to the consequences of my participation in the
Plan because the information included herein may be out of date at the time that
I acquire shares of Common Stock under the Plan or subsequently sell such
shares.
In addition, the information contained herein is general in nature and may not
apply to my particular situation and the Company is not in a position to assure
me of any particular result. Accordingly, I am advised to seek appropriate
professional advice as to how the relevant laws in my country may apply to my
individual situation.
Finally, if I am a citizen or resident of a country other than the one in which
I currently am working or residing (or if I am considered as such for local law
purposes), or if I transfer employment or residence to another country after
options have been granted to me under the Plan, the information contained herein
may not be applicable to me in the same manner.


ALL EUROPEAN ECONOMIC AREA COUNTRIES


Terms and Conditions


Securities Law Restriction


If I reside and/or work in a country located in the European Economic Area
(“EEA”), my participation in the Plan may be limited as a result of applicable
securities laws. Specifically, contributions from all Plan participants residing
and/or working in the EEA will be limited to less than an aggregate amount of €5
million on an annual basis. It is also possible that certain other equity awards
in the EEA will count against this €5 million threshold. If Plan participants in
the EEA elect to contribute more than this amount during any year, contribution
rates will be prorated to ensure that this threshold is not exceeded. If my
participation will be prorated, I understand that I will receive a notice from
the Company explaining the proration.






AUSTRALIA
Notifications
Australian Offer Document
This offer of options is intended to comply with the provisions of the
Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order CO 14/1000.
Additional details are set forth in the Offer Document for the offer of options
to Australian resident employees, which will be provided to me with this
Subscription Agreement.
Exchange Control Information    
Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on my behalf.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes
The following provisions supplement Sections 7 and 8 of the Subscription
Agreement:
Without limitation to Sections 7 and 8 of the Subscription Agreement, I agree
that I am liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or, if different, the
Employer or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax
authority or any other relevant authority). I also agree to indemnify and keep
indemnified the Company and, if different, the Employer against any Tax-Related
Items that they are required to pay or withhold on my behalf or have paid or
will pay to HMRC (or any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if I am a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), I understand
that I may not be able to indemnify the Company for the amount of any income tax
not collected from or paid by me within ninety (90) days of the end of the U.K.
tax year in which the event giving rise to the Tax-Related Items occurs as it
may be considered to be a loan and therefore, the amount of any uncollected
income tax may constitute a benefit to me on which additional income tax and
national insurance contributions (“NICs”) may be payable. I will be responsible
for reporting any income tax due on this additional benefit directly to HMRC
under the self-assessment regime and for reimbursing the Company or the Employer
(as applicable) for the value of any employee NICs due on this additional
benefit, which the Company and/or the Employer may recover from me by any of the
means referred to in Section 8 of the Subscription Agreement.


EXHIBIT B
MINDBODY, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
The undersigned participant in the Offering Period of the MINDBODY, Inc. 2015
Employee Stock Purchase Plan that began on             ,         (the “Offering
Date”) hereby notifies the Company that he or she hereby withdraws from the
Offering Period. He or she hereby directs the Company to pay to the undersigned
as promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned will be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.
 
 
 
 
Name and Address of Participant:
 
 
 
 
 
 
 
Signature:
 
 
 
 
Date:
 
 





1

